Exhibit 10.1

FOURTH AMENDMENT TO AMENDED AND RESTATED GASTAR EXPLORATION INC. EMPLOYEE CHANGE
OF CONTROL SEVERANCE PLAN

The GASTAR EXPLORATION INC. EMPLOYEE CHANGE OF CONTROL SEVERANCE PLAN (as
previously amended, restated and renamed) (the “Plan”) is hereby amended
effective as of March 10, 2015 pursuant to the authorization and direction of
the Board of Directors of GASTAR EXPLORATION INC.

1.Appendix A of the Plan is hereby deleted in its entirety and replaced with the
following:

APPENDIX A

Position of Covered Employee

Severance Period (in years)

Bonus Target

CEO

3.00

89%**

CFO

2.50

88%**

COO

2.50

88%**

VP

2.00

65%

Director

1.50

30%

Manager

1.25

0%

Supervisor

1.00

0%

Staff

0.75

0%

 

**In the case of the CEO, CFO and COO, the Bonus Target used for purposes of
this Appendix A shall be automatically deemed updated to reflect any upward
adjustments to such individual’s annual bonus target which are approved by the
Compensation Committee of the Board of Directors of the Company.

2.Except as expressly modified by this Fourth Amendment, the terms of the Plan
shall remain in full force and effect and are hereby confirmed and ratified.

EFFECTIVE for all purposes as of March 10, 2015.

GASTAR EXPLORATION INC.

 

 

By: /s/ J. Russell Porter

 

Name: J. Russell Porter

 

Title: President and Chief Executive Officer

 

 

 